The suit was detinue for a truck that was purchased on a written contract for installment payments.
The court gave the general affirmative charge requested in writing by the plaintiff. McMillan v. Aiken, 205 Ala. 35, 40,88 So. 135.
The contract contained the following words: "No warranties expressed or implied have been made by the seller unless endorsed hereon in writing."
There were no indorsements to the contrary on the contract. The evidence showed without conflict, that payments were not made as stipulated and that there was no rescission of the contract. There was no error in giving the charge for the plaintiff.
The judgment of the circuit court is affirmed.
Affirmed.
ANDERSON, C. J., and SAYRE and BROWN, JJ., concur.